Citation Nr: 0033529	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for diabetes mellitus.

Entitlement to service connection for hypercholesterolemia 
and elevated triglycerides.

Entitlement to service connection for diabetic retinopathy.

Entitlement to an increased evaluation for arteriosclerotic 
heart disease, status post two myocardial infarctions with 
hypertension, currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from October 1975 to July 
1978.

This appeal arises from a March 1999 rating decision which 
denied service connection for diabetes mellitus, 
hypercholesterolemia and elevated triglycerides, and diabetic 
retinopathy and continued a 60 percent disability evaluation 
for arteriosclerotic heart disease, status post two 
myocardial infarctions with hypertension.

 
FINDINGS OF FACT

1. The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim for 
service connection for diabetes mellitus, the veteran has 
been assisted in obtaining all records identified as relevant 
to his pending claim, and the veteran has been provided a VA 
examination which includes a clinical opinion regarding the 
etiology of this condition.

2. Diabetes mellitus was not present during service or for 
many years thereafter, and is not related to service or to 
service-connected heart disease.

3.  There is no medical evidence demonstrating that the 
veteran currently has diabetic retinopathy.

4.  Hypercholesterolemia and elevated triglycerides are 
laboratory findings.



CONCLUSION OF LAW

Diabetes mellitus, diabetic retinopathy, and 
hypercholesterolemia and elevated triglycerides were not 
incurred in or aggravated by service; incurrence of diabetes 
mellitus may not be presumed; and diabetes mellitus is not 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim; specifically, the need for competent clinical evidence 
relating diabetes mellitus to active service or a service-
connected disability.  Additionally, the Board finds that the 
duties to assist provided under the new statute at § 5103A 
have also been fulfilled in that all evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review and a VA 
examination was provided which includes a competent clinical 
opinion regarding the etiology of the veteran's diabetes 
mellitus.  No further assistance is necessary to comply with 
the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.

The veteran was diagnosed with diabetes in 1997 many years 
after service. His service medical records are silent for 
this condition. The veteran's claim that his arteriosclerotic 
heart disease caused his diabetes is without merit. According 
to the physician who conducted the VA examination in February 
1999, the veteran's diabetes mellitus was not caused by his 
service connected arteriosclerotic heart disease. He added 
that diabetes aggravates arteriosclerotic heart disease, but 
not the other way around. In summary, diabetes mellitus was 
not caused or aggravated by the veteran's arteriosclerotic 
heart disease. As no competent medical evidence to the 
contrary has been presented, the evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.

Compensation is payable for a disease or injury which causes 
a disabling physical or mental limitation. The evidence 
regarding high cholesterol fails to show a disability for 
which compensation may be established. High cholesterol and 
elevated triglycerides are laboratory findings not 
disabilities in and of themselves. No competent medical 
evidence has been submitted to show that these findings are 
indicative a ratable disability other than the heart disease 
already service-connected.
Service connection for high cholesterol and elevated 
triglycerides is denied because these are not disabilities 
subject to service connection.

The veteran is seeking service connection for diabetic 
retinopathy; this claim was denied in the March 1999 rating 
decision as not having occurred in or caused by service.  The 
basis for the veteran's March 1997 claim of service 
connection for diabetic retinopathy is that he had developed 
complications with his eyesight over the past several months.  
Since the March 1999 rating decision, because of changes in 
the law, specifically the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), in 
considering claims for Department of Veterans Affairs (VA) 
benefits the obligations of the VA with respect to the duty 
to assist were redefined.

While the VA regional office (RO), with respect to this 
issue, has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, the Board of 
Veterans' Appeals (Board) finds that adjudication of this 
claim without remand of the issue to the RO may be done 
without prejudice to the veteran.  That is, because 
development action is not required under the Veterans Claims 
Assistance Act of 2000 where, as here, there is not a 
reasonable possibility that assistance will aid the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record includes numerous private medical 
records, including from St. Elizabeth Hospital, St. Mary 
Hospital and a private physician, as well as VA treatment 
records.  None of these medical records includes a diagnosis 
of diabetic retinopathy.  Pursuant to the veteran's claim, a 
VA eye examination was conducted in February 1999.  The 
findings on examination included that the macula, vessels and 
periphery were within normal limits with no evidence of any 
diabetic retinopathy changes.  It was concluded that there 
was no diabetic retinopathy and that there was refractive 
error and presbyopia.

The veteran does not contend nor does the evidence suggest 
that he incurred diabetic retinopathy in service.  Rather, 
the veteran argues that he has developed eyesight 
complications in recent years secondary to his diabetes 
mellitus.  As noted above, service-connection for diabetes 
mellitus is not in order.

38 C.F.R. § 3.310 provides, in pertinent part, that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. The Board finds that, based upon a review of the 
veteran's arguments and the evidence of record, there is no 
basis for a grant of service connection for diabetic 
retinopathy.  We have given consideration to the doctrine of 
reasonable doubt but the evidence is not so evenly balanced 
as to allow for application of that doctrine.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for diabetic retinopathy, 
diabetes mellitus, and hypercholesterolemia and elevated 
triglycerides is denied.  To this extent, the veteran's 
appeal is denied.



REMAND

The veteran is also seeking an increased evaluation for 
arteriosclerotic heart disease, status post two myocardial 
infarctions with hypertension.  The veteran submitted his 
claim for an increased evaluation for arteriosclerotic heart 
disease in March 1997 and the rating criteria under which the 
veteran's cardiovascular disability is evaluated (Diagnostic 
Code 7005) were amended, effective January 12, 1998.

While the RO considered the new regulations in the rating 
decision issued in March 1999, the RO failed to consider the 
rating criteria in effect previous to January 12, 1998, for 
the period of the veteran's claim through January 11, 1998.  
Moreover, they did not consider both the old and new rating 
criteria for the period from January 12, 1998, and applying 
the rating criteria more favorable to the veteran.

The Board notes that the two most recent VA cardiovascular 
examinations were conducted after the date the revised 
regulations pertaining to the evaluation of cardiovascular 
diseases became effective.  Neither the August 1998 nor the 
February 1999 VA report of examination included an evaluation 
of the level of METs (metabolic equivalent) at which dyspnea, 
fatigue, angina, dizziness, or syncope develops.  While it 
was indicated in February 1999 that a thallium stress test 
was not being ordered for medical reasons, no estimation of 
the level of activity, expressed in METs, and supported by 
specific examples, was provided by the medical examiner.  
Under the revised rating criteria, METs are a significant 
factor in determining the assigned level of disability.

Accordingly, the remaining issues in this case are REMANDED 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  As part of the development action, the 
veteran should be scheduled for a VA 
cardiovascular examination for the purpose 
of ascertaining the current severity of 
his service-connected cardiovascular 
disability.  The veteran's claims file 
must be made available to the examiner for 
review in connection with the examination.  
All indicated special tests and studies 
should be accomplished, including (if 
deemed medically appropriate) a laboratory 
determination of METs by exercise testing.  
With regard to MET testing, the examiner 
should document the level of METs at which 
dyspnea, fatigue, angina, dizziness or 
syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by the medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the veteran's service-
connected cardiovascular disability should 
be documented by the examiner.

3.  Following completion of all 
development, the RO should readjudicate 
the veteran's claim for an increased 
evaluation for arteriosclerotic heart 
disease, status post two myocardial 
infarctions with hypertension under the 
old rating criteria for the period through 
January 11, 1998, and whether an increase 
is warranted under either the old or the 
new rating criteria for the period from 
January 12, 1998.

4.  If the remaining benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the remaining claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome with respect to the remaining issues.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).











This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 


